Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The prior art of record does not appear to disclose a charge pump circuit, comprising: first and second intermediate nodes that are capacitively coupled to receive first and second clock signals that are logical inverses of each other, said first and second clock signals oscillating between a ground voltage and a positive supply voltage, the first and second intermediate nodes generating a first signal and a second signal, respectively, that are logical inverses of each other and which oscillate between a first voltage and a second voltage; a first level shifting circuit configured to shift the first signal and generate a third signal oscillating between the first voltage and a third voltage; a second level shifting circuit configured to shift the second signal and generate a fourth signal oscillating between the first voltage and the third voltage, wherein the third and fourth signals are logical inverses of each other; a first CMOS switching circuit including a first transistor having a source node coupled to an input node, a second transistor having a source node coupled to an output node, and wherein a gate node of at least one of the first and second transistors is coupled to receive the third signal, wherein a common drain of the first CMOS switching circuit is capacitively coupled to receive the first clock signal; and a second CMOS switching circuit including a third transistor having a source node coupled to the input node, a fourth transistor having a source node coupled to the output node, and wherein a gate node of at least one of the third and fourth transistors is coupled to receive the fourth signal, wherein a common drain of the second CMOS switching circuit is capacitively coupled to receive the second clock signal as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849